TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00526-CV



                                        A. R., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
   NO. C2021-0449B, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant A. R. filed her notice of appeal on October 14, 2021. The appellate

record was complete on October 25, 2021, making appellant’s brief due on November 15, 2021.

On November 12, 2021, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than December 6, 2021. If the brief is not filed by that date, counsel

may be required to show cause why he should not be held in contempt of court.
              It is ordered on November 18, 2021



Before Chief Justice Byrne, Justices Triana and Kelly




                                               2